                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

AMADOR SANCHEZ MENDOZA,
                                             Case No. 3:19-cv-00627-SI
             Petitioner,
                                             OPINION AND ORDER
     v.

J. SALAZAR,

             Respondent.

SIMON, District Judge.

     Petitioner,        a prisoner at FCI-Sheridan,          brings this habeas

corpus     case   pursuant      to   28   U.S.C.   §    2241   challenging     the

legality     of   a    sentencing    enhancement       he   claims   the   Eastern

District of Washington imposed upon him under the Armed Career

Criminal Act      ( "ACCA") .   Because the sentencing judge imposed no

such enhancement, the Petition for Writ of Habeas Corpus (#1)                   is

dismissed.


         1 - OPINION AND ORDER
                                      BACKGROUND

        On March 23,      2013,     Petitioner entered a plea of guilty to

two counts of possession with intent to distribute 50 or more

grams of methamphetamine.             Each of       these convictions carried a

ten-year minimum term of imprisonment. Petitioner admitted                              that

he was responsible for 125.9 grams of actual methamphetamine and

12.9     grams     of    cocaine     base    that      law      enforcement      officers

discovered during a traffic stop, as well as another 88 grams of

actual methamphetamine that was recovered during the execution

of a search warrant.

        When   calculating        Petitioner's       criminal       history     score    and

base offense level,         the parties believed Petitioner would have

the     same   base     offense    level    (34)     whether        his   sentence      were

determined by the quantity of methamphetamine at                           issue in his

case,     or whether he was found to be an Armed Career Criminal

based     upon   his     prior      drug    convictions         from      the   State     of

Washington.      Respondent's Exhibit 2,             p.   10.    The parties entered

into a     Plea Agreement wherein they stated their                        intention to

jointly recommend a          sentencing range of              156    to 180 months        in

prison,    and   contemplated        that   the     Government         would    request   a

sentence of 180 months in prison. Id at 12.

        When the      Presentence     Report       ( "PSR")     issued,    it   confirmed

that the quantity of drugs resulted in base offense level of 34.

         2 - OPINION AND ORDER
It also concluded that because                        Petitioner had two prior drug

convictions from the State of Washington as well as two crimes

of violence in the form of attempts to elude,                                    he was a career

offender       under        the         ACCA.       However,         the         PSR     calculated

Petitioner's         career       offender         base     level    to     be     37,        not    34. 1

Consequently,        with     a    three-point             reduction       for     acceptance          of

responsibility,        the guideline ranges he faced were:                              (1)    188-235

months for a level 31 non-ACCA sentence; or                                (2)    262-327 months

for a level 34 ACCA sentence.

      Even though the guideline ranges within the                                      PSR differed

from those contemplated by the parties during the plea process,

the   Government       adhered          to   its    recommendation within                     the    Plea

Agreement      and    asked       the     judge       to    sentence       Petitioner           to   180

months in prison. The Eastern District of Washington adopted the

Government's         recommendation             and        imposed    a     180-month           prison

sentence.

      Petitioner did not take a direct appeal, nor did he file a

28    u.s.c.     §     2255       motion.          Instead,      six       years         after       his

sentencing, he filed this 28 U.S.C. § 2241 habeas corpus case in

which he       challenges         the    validity of           his   sentence.           Petitioner

asserts that Supreme Court and Ninth Circuit decisions in the


1 Petitioner was already at the highest criminal history score available
(Level VI), so the ACCA designation did not impact his criminal history.


       3 - OPINION AND ORDER
wake of his sentencing reveal that he is not actually a career

offender because his prior Washington drug convictions do not

constitute          qualifying        predicate        offenses      under      the          ACCA.     He

therefore       concludes          that   he    is    actually      innocent        of       his ACCA

sentencing enhancement so as to qualify for the escape hatch of

28    u.s.c.   § 2255(e), and asks the Court to vacate his allegedly

unlawful career offender sentence.

                                            DISCUSSION

        "A federal prisoner who seeks to challenge the legality of

confinement must generally rely on a                         §   2255 motion to do so."

Marrero v.          Ives,    682 F.3d 1190,           1192   (9th Cir.       2012).          However,

under the       "savings clause"               or    "escape hatch"        of   §     2255 (e) ,        a

federal inmate may seek relief pursuant to 28 U.S.C. § 2241 "if,

and    only     if,         the    remedy      under     §   2255     is     'inadequate               or

ineffective to test the legality of his detention.'"                                     Id (citing

Stephens v. Herrera, 464 F.3d 895, 897 (9 th Cir. 2006).

       A petitioner               satisfies     the    savings      clause      of       §    2255(e)

where he:       " ( 1)   makes a claim of actual innocence,                         and       ( 2)    has

not    had     an     unobstructed          procedural       shot    at    presenting                that

claim." Stephens v.                Herrera,     464 F.3d 895,        898     (9th Cir.           2006)

(internal quotation marks omitted). The two factors to consider

when assessing whether petitioner had an unobstructed procedural

opportunity to present his claim of innocence are:                                   (1)      whether

        4 - OPINION AND ORDER
the legal basis for petitioner's claim did not arise until the

conclusion of            his    direct       appeal    and       first    28    U.S. C.    §     2255

motion;         and    (2)     whether      the    applicable           law    changed     in     any

relevant        way     after       the   conclusion        of    the    petitioner's           first

§ 2255 motion. Harrison v.                   Ollison, 519 F.3d 952, 960 (9th Cir.

2008) .

       Assuming that Petitioner's claim of actual innocehce as to

his career offender designation is the type of claim that would

allow him to utilize the escape hatch,                            his claim of innocence

lacks merit. Petitioner asserts that the trial judge incorrectly

sentenced        him     as     a    career    offender          in   the      absence     of     the

necessary predicate                 convictions.       As    discussed         above,     al though

the trial judge accepted the PSR that determined Petitioner to

be a career offender,                 the    judge nevertheless sentenced him to

180 months in prison.                 That figure was not only well below the

Guidelines        range        applicable         to   Petitioner's            career     offender

designation           (262-327 months),           but was also below the non-ACCA

Guidelines            range     ( 188-235      months) .         Accordingly,           Petitioner

cannot demonstrate that he is actually innocent of his sentence

and,      for     this        reason,       cannot     establish         28     U.S.C.      § 2241

jurisdiction. 2


2 Although Petitioner asserts that he did not receive any benefit from his
plea because the PSR wrongfully classified him as a career of fender, the
parties did not make the plea bargain under the belief that Petitioner was

          5 - OPINION AND ORDER
                                   CONCLUSION

      The Petition for Writ of Habeas Corpus           (#1)     is dismissed

for   lack   of    jurisdiction.     The   Court   declines     to   issue   a

Certificate of Appealability on the basis            that     Petitioner has

not made a substantial showing of the denial of a constitutional

right pursuant to 28 U.S.C. § 2253(c) (2).

      IT IS SO ORDERED.
                         V
      DATED this    i~       day


                                     Mic     H. Simon
                                     United States District Judge




subject to a base level 37 guidelines range as a career offender. As a
result, the benefit to Petitioner (including the Government's agreement to
refrain from bringing additional charges and to recommend a sentence below
even the non-ACCA guidelines range) did not change as a result of the career
offender designation.

       6 - OPINION AND ORDER
